department of the treasury internal_revenue_service washington d c government entities division feb uniform issue list through t ep pat option fe cece eee cece eee ee nee eeeea eee eaeeneens systom xo ccc cece cece neces eee eee seeeeeeeeeseeeeetaeeeeees dear this is in response to a letter dated date as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative regarding rulings under sec_72 of the internal_revenue_code the code the following facts and representations were submitted in connection with your request system x is a defined_benefit_plan that provides for retirement death and disability benefits for police employees of state a code sec_414 and is intended to be qualified under sec_401 the terms and conditions of system x are found in statute b determination_letter from the internal_revenue_service dated date system x is a governmental_plan under system x received a favorable system x provides for a normal service retirement allowance which is a monthly benefit paid to a member on retirement that is based on the member's final_average_compensation and years of creditable service under system x to receive the normal service retirement allowance a member must terminate employment attain age or have at least years_of_service and apply for the benefits by completing a system x application except for the secretary of the state a police a member is required to retire at age system x is a contributory plan a member is required to make mandatory_contributions equal to a percentage of the member's compensation system x members’ contributions are picked up by state a within the meaning of code sec_414 prior to however employee contributions were made on an after-tax basis under system x and statute b employee contributions can be withdrawn upon separation_from_service for a reason other than death or retirement also under another provision membership in system x terminates upon a member’s withdrawal of his or her accumulated_contributions on date these contributions were permitted to be withdrawn upon separation_from_service for a reason other than death or retirement by a member pursuant to the predecessor provisions of statute b option e is a program under which a member of system x who has at least and less than years of eligibility service and is less than years of age may elect to accrue future retirement benefits in the manner provided by option e rather than in the normal manner provided under system x this method is achieved by treating the option e participant as though retired from system x even though the participant continues in employment as a retiree from system x the option e participant retains the participant's previously accrued rights to normal service retirement benefits under system x however as a system x retiree the option e participant may not accrue additional service_credit in system x during the period of option e participation the option e participant as a system x retiree accrues additional retirement benefits in option e in the following manner during the period beginning on the effective date of participation in option e system x credits the following amounts to an individual's option e account the normal service retirement allowance to which the member would have been entitled had the member in fact terminated employment and retired the applicable cost-of-living adjustment on july of each year and interest on the balance in the option e account at the rate of six percent per year compounded monthly although no individual option e account is actually established a participant's accrued option e benefit is calculated annually on a separate basis and account statements are provided to each participant the interest credit is not related to asset performance but is fixed by statute in addition to employee contributions other contributions to system x are made by state a none of these contributions employee or employer are designated to option e in particular as there is no discrete fund for option e option e participation may not exceed four years upon termination of the option e participation period an option e participant terminates the employment relationship with state a at that time system x commences payment to the option e participant or designated_beneficiary of the normal service retirement allowance in addition to this monthly benefit the option e participant or designated_beneficiary is entitled to receive in a lump sum the amount accrued in the option e account during the period of option e participation the accumulated option e benefit the accumulated option e benefit will be distributed within days of termination of the option e participation period provided application has been made by the option e participant to receive payment of the accumulated option e benefit consequently actual distribution of the accumulated option e benefit is governed by participant election however almost all participants receive the accumulated option e benefit within days of the date the normal service retirement allowance benefit payments commence based on the above facts and representations you request the following rulings that a retiring participant’s aggregate after-tax employee contributions held by system x constitute the employee’s investment_in_the_contract within the meaning of code sec_72 that the withdrawal features of system x and statute b allowing an employee to withdraw accumulated_contributions and the predecessor to statute b which was present in system x on date constitute a withdrawal feature described in code sec_72 that the payment of an option e non-annuity distribution amount constitutes the receipt by a retiring participant of a lump sum payment made in connection with the commencement of annuity payments under a qualified_plan as described in code sec_72 such that the payment is taxable under sec_72 as if received before the annuity_starting_date that assuming the answers to ruling requests and are in the affirmative as a payment at or prior to the annuity_starting_date for purposes of sec_72 the option e amount is subject_to the investment_in_the_contract allocation rules of that provision and also to the special relief afforded under sec_72 even though option e was not available under system x in because system x did have a feature referenced above permitting the employee withdrawals at date with regard to the above ruling requests code sec_72 provides that except as otherwise provided in this chapter gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract code sec_72 generally applies to any amount received under an annuity_contract but which is not received as an annuity code sec_72 provides that any amount not received as an annuity and which is received on or after the annuity_starting_date shall be included in gross_income code sec_72 provides that if in connection with the commencement of annuity payments under any qualified_employer_retirement_plan the taxpayer receives a lump sum payment then such payment will be taxable under subsection e as if received before the annuity_starting_date and the investment_in_the_contract shall be determined as if such payment had been so received code sec_72 provides that notwithstanding any other provision of code sec_72 in the case of any non-annuity amount received before the annuity_starting_date from a qualified_plan sec_72 shall apply to such amounts code sec_72 provides that a non-annuity payment which is received before the annuity_starting_date shall be included in gross_income to the extent allocable to the income_on_the_contract and shail not be included in gross_income to the extent allocable to the investment_in_the_contract code sec_72 provides that in the case of a plan which on date permitted withdrawal of any employee contributions before separation_from_service subparagraph a shall apply only to the extent that amounts received before the annuity_starting_date when increased by amounts previously received under the contract after date exceed the investment_in_the_contract as of date sec_1011a b of the technical_and_miscellaneous_revenue_act_of_1988 ‘tamra’ pub_l_no 1988_3_cb_1 created the following special rule that in the case of a retirement_plan maintained by a state which on date permitted withdrawal by the employee of employee contributions other than as an annuity code sec_72 shall be applied without regard to the phrase before separation_from_service in paragraph d and by treating any amount received other than as an annuity before or with the first annuity_payment as having been received before the annuity_starting_date code sec_72 defines the investment_in_the_contract for purposes of subsection e as of any date to be the aggregate amount of premiums or other consideration paid for the contract as of such date minus the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income in this case with respect to ruling_request system x prior to provided for after- tax employee contributions thus a retiring participant's after-tax employee contributions held by system x minus any amounts previously received under system x by the participant to the extent that such amounts were excludable from gross_income constitute the participant's investment_in_the_contract under code sec_72 which definition applies for purposes of sec_72 regarding ruling_request code sec_72 generally requires that the withdrawal feature apply to in-service withdrawals as indicated above section 10114a b of tamra modified this requirement for plans maintained by a state to include withdrawals of employee contributions permitted on or after separation_from_service on date the predecessor to statute b which was present in system x provided that participants could withdraw after-tax employee contributions on separation_from_service thus we conclude that the withdrawal features of system x and statute b allowing an employee to withdraw employee contributions and the predecessor to statute b which was present in system x on date constitute a withdrawal feature under sec_72 regarding ruling_request you represent that almost all participants in option e receive their accumulated option e benefit within days of the date the normal service retirement allowance benefit payments commence an accumulated option e benefit paid in a lump sum within the 90-day period constitutes a lump sum payment made in connection with the commencement of annuity payments within the meaning of code sec_72 as such it is treated as an amount received before the annuity_starting_date under sec_72 thus we conclude with respect to ruling_request that such payment of the accumulated option e benefit within the 90-day period constitutes a lump sum payment made in connection with the commencement of annuity payments under a qualified_plan as described in sec_72 such that the payment is taxable under sec_72 as if received before the annuity_starting_date with respect to ruling_request we concluded above that system x provided for the withdrawal of employee contributions on date through the predecessor to statute b on separation_from_service which satisfies the special relief afforded by sec_1011a b of tamra we further concluded in ruling that the distribution of the accumulated option e benefit within days of the date the normal service retirement allowance benefit payments commence is treated as an amount received before the annuity_starting_date thus the accumulated option e benefit will be taxable to the extent the amount distributed exceeds the participant’s investment_in_the_contract as of date pursuant to code sec_72 to the extent not previously withdrawn any portion of the accumulated option e benefit received in excess of the pre-1987 investment_in_the_contract will be taxable pursuant to the pro_rata basis recovery rule_of sec_72 this ruling expresses no opinion with respect to the taxability of an accumulated option e benefit received after days of the date the normal service retirement allowance benefit payments commence no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code the above rulings are based on the assumption that system x is qualified under code sec_401 and its related trust exempt from tax under sec_501 at all relevant times this ruling is directed only to the specific taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent should you have any questions or concerns regarding this letter please contact at sincerely yours culler watkins carlton watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of ruling cc
